Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered October 13, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of from 5 to 10 years, unanimously affirmed.
There is no evidence in the record that anyone, other than the court, instructed the jury on how to deliberate and the *473manner in which to use the verdict sheet. In any event, the claimed error is unpreserved. Concur—Sullivan, J. P., Ellerin, Tom and Andidas, JJ.